Fourth Court of Appeals
                                   San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00531-CV

                                        Roger L. LOTT,
                                           Appellant

                                                v.

                                         FIRST BANK,
                                            Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 372518
                        Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        We order that appellee First Bank recover its costs of this appeal from appellant Roger L.
Lott.

        SIGNED October 1, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice